
	

113 HR 2285 IH: Strategies to Address Antimicrobial Resistance Act
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2285
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Matheson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to enhance efforts
		  to address antimicrobial resistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strategies to Address Antimicrobial
			 Resistance Act.
		2.FindingsThe Congress finds as follows:
			(1)The advent of the
			 antibiotic era has saved millions of lives and allowed for incredible medical
			 progress; however, the increased use and overuse of antimicrobial drugs have
			 correlated with increased rates of antimicrobial resistance.
			(2)Through mutation
			 as well as other mechanisms, bacteria and other infectious disease-causing
			 organisms—viruses, fungi, and parasites—develop resistance to antimicrobial
			 drugs over time. The more antimicrobial drugs are used, whether appropriately
			 or inappropriately, the more this contributes to the development of
			 antimicrobial resistance.
			(3)Scientific
			 evidence suggests that the development of antimicrobial resistance in humans is
			 not due only to use of antimicrobial drugs in humans, but also may be caused by
			 the use of antimicrobial drugs in food-producing animals.
			(4)A
			 study estimates that in 2005 more than 94,000 invasive methicillin-resistant
			 Staphylococcus aureus (MRSA) bacterial infections occurred in the United States
			 and more than 18,500 of these infections resulted in death—7 times more than a
			 decade earlier.
			(5)The 2009 Influenza
			 A: H1N1 virus outbreak, and the yearly seasonal influenza outbreaks, exacerbate
			 concerns about antiviral resistance given that so few antivirals are available
			 to treat influenza as well as secondary bacterial infections due to MRSA,
			 antibiotic-resistant Streptococcus pneumonia, and other bacteria that cause
			 respiratory diseases. Given that, during the 1918 influenza pandemic, many
			 thousands of deaths were caused by complications due to secondary bacterial
			 infections and not by the influenza virus itself.
			(6)Each year, nearly
			 2,000,000 people contract bacterial infections in hospitals and approximately
			 90,000 of these people die from these infections. Many of these infections are
			 resistant to one or more commonly used antibiotics.
			(7)A
			 2012 study conducted at Columbia University (Clinical Infectious
			 Disease, September 2012) found that each antibiotic-resistant infection
			 cost, on average, over $15,000 more to treat than susceptible
			 infections.
			(8)The costs of
			 antimicrobial-resistant infections in terms of lives lost and the economy will
			 only rise as antimicrobial resistance continues to spread.
			3.Antimicrobial
			 resistance task forceSection
			 319E of the Public Health Service Act (42 U.S.C. 247d–5) is amended—
			(1)in subsection
			 (a)—
				(A)in the subsection
			 heading, by striking Task
			 Force and inserting the following:
			 Antimicrobial Resistance
			 Office, Task Force, and Advisory Board;
				(B)in paragraph
			 (1)—
					(i)by
			 striking as of the date of the enactment of this section and
			 inserting as of September 30, 2006; and
					(ii)by
			 adding at the end the following: The Secretary shall, not later than 1
			 year after the date of enactment of the Strategies to Address Antimicrobial
			 Resistance Act, direct the Assistant Secretary of Health to establish an
			 Antimicrobial Resistance Office and appoint a director to that Office. The
			 Secretary shall, not later than 1 year after the date of enactment of such Act,
			 establish the Public Health Antimicrobial Advisory Board as an advisory board
			 to the Director of the Antimicrobial Resistance Office. The Director of the
			 Antimicrobial Resistance Office shall serve as the Director of the
			 Antimicrobial Resistance Task Force. To avoid duplication and ensure that
			 Federal resources are used efficiently and effectively, the Director shall work
			 in conjunction with the Federal agencies represented on the Task Force to
			 coordinate all antimicrobial resistance activities undertaken and supported by
			 the Federal Government, including the activities and budgetary allocations of
			 the Office, Task Force, and Public Health Antimicrobial Advisory
			 Board.;
					(C)by amending
			 paragraph (2) to read as follows:
					
						(2)Members
							(A)Members of the
				antimicrobial resistance task forceThe task force described in
				paragraph (1) shall be composed of representatives of such Federal agencies as
				the Secretary determines necessary, including representation of the
				following:
								(i)The Antimicrobial
				Resistance Office.
								(ii)The Assistant
				Secretary for Preparedness and Response.
								(iii)The Biomedical
				Advanced Research and Development Authority.
								(iv)The Centers for
				Disease Control and Prevention.
								(v)The Food and Drug
				Administration.
								(vi)The National
				Institutes of Health.
								(vii)The Agency for
				Healthcare Research and Quality.
								(viii)The Centers for
				Medicare & Medicaid Services.
								(ix)The Health
				Resources and Services Administration.
								(x)The Department of
				Agriculture.
								(xi)The Department of
				Education.
								(xii)The Department
				of Defense.
								(xiii)The Department
				of Veterans Affairs.
								(xiv)The
				Environmental Protection Agency.
								(xv)The Department of
				Homeland Security.
								(xvi)The United
				States Agency for International Development.
								(B)Members of the
				public health antimicrobial advisory board
								(i)In
				generalThe Public Health Antimicrobial Advisory Board shall be
				composed of 19 voting members, appointed by the Secretary. Such members shall
				include experts from the medical professions (including hospital and
				community-based physicians), pharmacy, public health, veterinary, research, and
				international health communities, as well as one representative from a public
				interest group.
								(ii)TermsEach
				member appointed under clause (i) shall be appointed for a term of 3 years,
				except that of the 19 members first appointed—
									(I)6 shall be
				appointed for a term of 12 months; and
									(II)6 shall be
				appointed for a term of 2 years.
									(iii)ChairThe
				Secretary shall appoint a Chair of the Public Health Antimicrobial Advisory
				Board from among its members to lead and supervise the activities of the
				Advisory Board.
								(iv)Disclosure of
				financial interestsPrior to a meeting of the Public Health
				Antimicrobial Advisory Board, each member of the Advisory Board shall disclose
				to the Secretary any potential, relevant financial interests as defined under
				section 208(a) of title 18, United States
				Code.
								;
				(D)in paragraph
			 (3)(B), by striking in consultation with the task force described in
			 paragraph (1) and and inserting acting through the Director of
			 the Antimicrobial Resistance Office and the Director of the Centers for Disease
			 Control and Prevention, and in consultation with; and
				(E)by amending
			 paragraph (4) to read as follows:
					
						(4)Meetings and
				duties
							(A)Antimicrobial
				resistance office dutiesThe Director of the Antimicrobial
				Resistance Office, working in conjunction with the Federal agencies that are
				represented on the task force described in paragraph (1), shall issue an update
				to the Public Health Action Plan to Combat Antimicrobial Resistance within 1
				year of the establishment of the Office and annually thereafter. The updates
				shall include enhanced plans for addressing antimicrobial resistance in the
				United States and internationally. The Director of the Office shall post on a
				website these updates as well as summaries of all non-proprietary data the Task
				Force makes available. The Director of the Antimicrobial Resistance Office
				shall work in conjunction with the Federal agencies that are represented on the
				task force described in paragraph (1), and in consultation with the Public
				Health Antimicrobial Advisory Board, to—
								(i)establish
				benchmarks for achieving the goals set forth in the action plan;
								(ii)assess the
				ongoing, observed patterns of emergence of antimicrobial resistance, and their
				impact on clinical outcomes in terms of how patients feel, function, or
				survive;
								(iii)assess how
				antimicrobial products are being used in humans, animals, plants, and the
				environment and the risks and benefits of those uses in furthering the
				development of resistance and the implications thereof for patient safety and
				public health;
								(iv)establish a
				priority list of human infectious diseases with the greatest need for
				development of new point-of-care and other diagnostics, antimicrobial drugs,
				and vaccines, and in particular serious and life-threatening resistant
				infections, for which there are few or no diagnostic, treatment, or prevention
				options;
								(v)recommend basic,
				clinical, epidemiological, prevention, and translational research where
				additional federally supported studies may be beneficial;
								(vi)recommend how to
				support antimicrobial development through Food and Drug Administration
				activities, including through the agency’s Critical Path Initiative and the
				Reagan-Udall Foundation;
								(vii)recommend how
				best to strengthen and link antimicrobial resistance-related surveillance and
				prevention and control activities; and
								(viii)collaborate
				with the Assistant Secretary for Preparedness and Response to ensure that
				strategies to address antimicrobial-resistance are coordinated with initiatives
				aimed at pandemic influenza, severe acute respiratory syndrome, and
				bioterrorism.
								(B)Antimicrobial
				resistance task force meetings and duties
								(i)MeetingsThe
				Antimicrobial Resistance Task Force shall convene periodically as the Director
				of the Antimicrobial Resistance Task Force determines to be appropriate, but
				not fewer than twice a year, to consider issues relating to antimicrobial
				resistance.
								(ii)Public health
				action planAt least twice a year, the task force described in
				paragraph (1) shall have a meeting to review, discuss, and further develop the
				Public Health Action Plan to Combat Antimicrobial Resistance first issued by
				the interagency task force on antimicrobial resistance in 2001. Among other
				issues, the task force may discuss and review, based on current need or
				concern—
									(I)antimicrobial
				clinical susceptibility concentrations proposed, established, or updated by the
				Food and Drug Administration;
									(II)data obtained by
				government agencies and, as possible, by private sources on emerging
				antimicrobial resistance related to clinical outcomes as well as data related
				to how antimicrobial drugs may have been used inappropriately;
									(III)surveillance
				data and prevention and control activities regarding emerging antimicrobial
				resistance from reliable sources including the Centers for Disease Control and
				Prevention, the Food and Drug Administration, the Department of Defense, the
				Department of Veterans Affairs, the Department of Agriculture, the
				Environmental Protection Agency, and as feasible from private sources and
				international bodies;
									(IV)data on the
				amount of antimicrobial products used in humans, animals, plants, and the
				environment from reliable sources, including data from the Centers for Disease
				Control and Prevention, the Food and Drug Administration, the Environmental
				Protection Agency, the Department of Veterans Affairs, the Centers for Medicare
				& Medicaid Services, the Department of Homeland Security, and the
				Department of Agriculture, and as feasible from private sources and
				international bodies;
									(V)the impact of
				antimicrobial resistance on human health resulting from the approval of
				antimicrobial drugs for use in humans, animals, or plants (including
				consideration of and recommendations on potential management plans to limit and
				reduce the negative impacts of such resistance on human health and
				consideration of the benefits to animal health and food safety);
									(VI)reports of federally supported
				antimicrobial resistance research and antimicrobial drug, related diagnostics,
				and vaccine development for antimicrobial resistant infections (such as
				methicillin-resistant Staphylococcus aureus (MRSA)) and other research
				activities (including clinical, epidemiological, prevention, and
				trans­la­tion­al research) obtained from Federal agencies, as well as reports
				of research sponsored by other countries, industry, and non-governmental
				organizations;
									(VII)reports on
				efforts by the Food and Drug Administration to develop policies and guidance
				which encourage antimicrobial drug, related diagnostics, and vaccine
				development and appropriate use while maintaining high standards for safety and
				effectiveness;
									(VIII)quality
				measures, which may include health plan employer data and information set
				(HEDIS) measures, pertaining to appropriate use of antimicrobial drugs;
				and
									(IX)other data and
				issues the task force described in paragraph (1) identifies as relevant to the
				issue of antimicrobial resistance.
									(iii)Pending
				applicationsThe Food and Drug Administration may consult with
				the Director of the Antimicrobial Resistance Office concerning the pending
				application of any antimicrobial drug application submitted to the Secretary
				under section 505 or 512 of the Federal Food, Drug, and Cosmetic Act or the
				Public Health Service Act.
								(C)Public health
				antimicrobial advisory board meetings and duties
								(i)MeetingsThe
				Public Health Antimicrobial Advisory Board shall meet as the Chair of the
				Public Health Antimicrobial Advisory Board determines to be appropriate,
				preferably in conjunction with meetings of the Antimicrobial Resistance Task
				Force, but not fewer than 2 times each year.
								(ii)RecommendationsThe
				Public Health Antimicrobial Advisory Board shall make recommendations to the
				Secretary, and the Antimicrobial Resistance Office, regarding—
									(I)ways to encourage
				the availability of an adequate supply of safe and effective antimicrobial
				products, related diagnostics, and vaccines;
									(II)research
				priorities and other measures (such as antimicrobial drug resistance management
				plans) to enhance the safety and efficacy of antimicrobial products;
									(III)how best to
				implement and update the goals of the Public Health Action Plan to Combat
				Antimicrobial Resistance;
									(IV)incentives
				necessary to establish uniform mechanisms (which could include electronic
				surveillance systems) and data sets for State and local reporting of
				resistance;
									(V)the adequacy of
				existing United States antimicrobial resistance and use surveillance;
									(VI)the development
				of a national plan for the collection and analysis of isolates of resistant
				pathogens, including establishing priorities as to which isolates should be
				collected; and
									(VII)areas for
				government, nongovernment, and international cooperation to strengthen
				implementation of the Public Health Action Plan to Combat Antimicrobial
				Resistance.
									(D)Availability of
				informationThe Antimicrobial Resistance Office shall ensure that
				all information shall be made available to the public on the website described
				in subparagraph (A) consistent with section 9 of the Strategies to Address
				Antimicrobial Resistance
				Act.
							;
				(2)by amending
			 subsection (b) to read as follows:
				
					(b)Antimicrobial
				resistance strategic research planThe Secretary, acting through
				the Director of the National Institutes of Health, working in consultation with
				the Director of the Centers for Disease Control and Prevention, the Assistant
				Secretary for Preparedness and Response, the Director of the Biomedical
				Advanced Research and Development Authority, the Director of the Antimicrobial
				Resistance Office, the Public Health Antimicrobial Advisory Board, and other
				non-government experts, including representatives from professional societies
				and the pharmaceutical, vaccine, and medical device industries, and other
				Federal agencies shall develop a blue-ribbon antimicrobial resistance strategic
				research plan that strengthens existing epidemiological, interventional,
				clinical, behavioral, translational, and basic research efforts to advance the
				understanding of—
						(1)the development,
				implementation, and efficacy of interventions to prevent and control the
				emergence and transmission of antimicrobial resistance;
						(2)how best to
				optimize antimicrobial effectiveness while limiting the emergence of
				resistance, including addressing issues related to duration of therapy,
				effectiveness of therapy in self-resolving diseases, and determining
				populations most likely to benefit from antimicrobial drugs;
						(3)the extent to
				which specific uses of antimicrobial products in humans, animals, plants, and
				other uses accelerates development and transmission of antimicrobial
				resistance;
						(4)the natural
				histories of infectious diseases (including defining the disease, diagnosis,
				severity, and the time course of illness);
						(5)the development of
				new therapeutics, including antimicrobial drugs, biologics, and devices against
				resistant pathogens, and in particular diseases for which few or no
				therapeutics are in development;
						(6)the development
				and testing of medical diagnostics to identify patients with infectious disease
				and identify the exact cause of infectious diseases syndromes, particularly
				with respect to the detection of pathogens resistant to antimicrobial
				drugs;
						(7)the epidemiology,
				pathogenesis, mechanisms, and genetics of antimicrobial resistance; and
						(8)the sequencing of
				the genomes, or other DNA analysis, or other comparative analysis of priority
				pathogens (as determined by the Public Health Antimicrobial Advisory Board), in
				collaboration with the Department of Defense and the Joint Genome Institute of
				the Department of
				Energy.
						;
			(3)in subsection
			 (c)—
				(A)by inserting
			 acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary,; and
				(B)by striking
			 members of the task force described in subsection (a),;
				(4)in subsection
			 (d)(1), by inserting , through the Antimicrobial Resistance
			 Office, after The Secretary;
			(5)in subsection
			 (e)—
				(A)by amending the
			 subsection heading to read as follows: Improving Uptake and Measurement of
			 Antimicrobial Stewardship;
				(B)in paragraph
			 (1)—
					(i)by
			 inserting , acting through the Director of the Antimicrobial Resistance
			 Office, after The Secretary; and
					(ii)by
			 striking judicious use of antimicrobial drugs or control the spread of
			 antimicrobial-resistant pathogens and inserting the uptake and
			 measurement of antimicrobial stewardship programs in the Nation’s health care
			 facilities;
					(C)in paragraph (2),
			 by striking laboratory;
				(D)in paragraph (3),
			 by inserting , acting through the Antimicrobial Resistance
			 Office, after The Secretary; and
				(E)by adding at the
			 end the following new paragraphs:
					
						(4)Definition of
				antimicrobial stewardshipFor purposes of this subsection and
				Act, antimicrobial stewardship means coordinated interventions
				designed to improve and measure the appropriate use of antimicrobial agents,
				including promoting the use of antimicrobials only when clinically indicated,
				and, when antimicrobials are indicated, promoting the selection of the optimal
				antimicrobial drug regimen including dosing, duration of therapy, and route of
				administration.
						(5)Preference in
				making awardsIn making awards under paragraph (1), the Secretary
				shall give preference to eligible entities that will use grant funds to
				establish demonstration projects that lead to the development of quality
				measures for health care providers prescribing antimicrobial
				drugs.
						;
				
				(6)by redesignating
			 subsections (f) and (g) as subsections (i) and (j), respectively; and
			(7)by inserting after
			 subsection (e) the following new subsections:
				
					(f)Appropriate
				antimicrobial useThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, shall take such additional
				actions as follows:
						(1)To pilot and test
				health care quality measures to help providers, facilities, and health systems
				measure and benchmark appropriate antimicrobial use. As appropriate, the
				Director shall work with standard setting organizations (such as the National
				Quality Forum, the Joint Commission, and the National Committee for Quality
				Assurance) to determine if any such measure is suitable for national quality
				reporting efforts.
						(2)To develop methods
				to help providers, facilities, and health systems measure and improve
				appropriate antimicrobial use, including methods and tools to assess the change
				in antimicrobial use, the impact on antibiotic resistance and adverse effects
				(such as Clostridium difficile infections), and the economic impact and cost
				savings of antimicrobial stewardship programs.
						(g)Collection of
				human antimicrobial consumption and resistance trend data
						(1)Antimicrobial
				Use DataThe Director of the Centers for Disease Control and
				Prevention shall work with private vendors, health care organizations, pharmacy
				benefit managers, and other entities to obtain reliable and comparable human
				antimicrobial drug consumption data (including volume antimicrobial
				distribution data and antimicrobial use, including prescription data) by State
				or metropolitan area.
						(2)Antimicrobial
				Resistance Trend DataThe Director of the Centers for Disease
				Control and Prevention shall intensify and expand their efforts to collect
				antimicrobial resistance data including through the establishment of an
				Antimicrobial Resistance Surveillance and Laboratory Network, established in
				section 4 of the Strategies to Address Antimicrobial Resistance Act, and
				development of a fully automated antimicrobial resistance and use module within
				the National Healthcare Safety Network. The Director shall seek to collect data
				from electronic medication administration reports (eMAR) and laboratory systems
				to produce regular reports on antimicrobial resistance patterns and
				antimicrobial use.
						(3)Meaningful Use
				ReportingThe Office of the National Coordinator for Health
				Information Technology shall work with the Director of the Centers for Disease
				Control and Prevention to determine how best antimicrobial use, susceptibility,
				and resistance data can be incorporated into meaningful use reporting.
						(4)ReportNot
				later than 2 years after the date of the enactment of the Strategies to Address
				Antimicrobial Resistance Act, and every two years thereafter, the Director of
				the Centers for Disease Control and Prevention shall submit to the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Health, Education, Labor and Pensions of the Senate and make available on the
				agency’s website a report summarizing key trends and major issues related to
				antimicrobial resistance and use in the United States. Each such report shall
				include the most relevant and up-to-date data available from the infectious
				diseases and surveillance programs of the Centers for Disease Control and
				Prevention. Each such report shall—
							(A)outline major
				issues and threats in antimicrobial resistance facing the United States;
							(B)provide data on
				the incidence, prevalence, morbidity, mortality, and general societal burden,
				including economic, of antimicrobial resistant pathogens;
							(C)provide updates on
				resistance patterns and antimicrobials use data and potential impacts on human
				health and patient safety;
							(D)articulate
				activities of the Centers for Disease Control and Prevention targeted toward
				measuring and preventing the spread of drug resistant pathogens;
							(E)describe any
				international developments that may impact antimicrobial resistance in the
				United States; and
							(F)identify the major
				gaps that the Nation faces in the areas of antimicrobial resistance
				surveillance, prevention, use, and antimicrobial stewardship.
							(h)Ensure access to
				antimicrobial resistance data and researchThe Director of the Antimicrobial
				Resistance Office shall work with the Federal agencies represented on the
				Antimicrobial Resistance Task Force to identify relevant data and formats, and
				mechanisms for communicating such data to the Antimicrobial Resistance Office
				and Antimicrobial Resistance Task Force and, in a manner consistent with
				section 9 of the Strategies to Address Antimicrobial Resistance Act, with the
				Public Health Antimicrobial Advisory Board and the public, including relevant
				data obtained by the agencies through contracts with other organizations,
				including—
						(1)use and clinical
				outcomes data on patients receiving antimicrobial drugs for the treatment,
				prevention, or diagnosis of infection or infectious diseases;
						(2)surveillance data
				regarding emerging antimicrobial drug resistance and existing resistance
				patterns;
						(3)susceptibility
				data related to antimicrobial drug use;
						(4)data related to
				the amount of antimicrobial products used in humans, animals, plants, and the
				environment;
						(5)data from
				federally funded research intended to support antimicrobial drug, vaccine, and
				related diagnostics development;
						(6)data demonstrating
				the impact of research, surveillance, and prevention and control initiatives in
				understanding and controlling antimicrobial resistance; and
						(7)data regarding
				implementation and evaluation of interventions to improve antimicrobial drug
				prescribing
				practices.
						.
			4.Antimicrobial
			 resistance surveillance and laboratory network
			(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control, shall establish at
			 least 10 Antimicrobial Resistance Surveillance and Laboratory Network sites,
			 building upon the intramural and extramural programs and laboratories of the
			 Centers for Disease Control and Prevention, to intensify, strengthen, and
			 expand the national capacity to—
				(1)monitor the
			 emergence and changes in the patterns of antimicrobial resistant
			 pathogens;
				(2)describe, confirm,
			 and as necessary facilitate a response to local or regional outbreaks of
			 resistant pathogens;
				(3)assess and
			 describe antimicrobial resistance patterns to inform public health and improve
			 prevention practices;
				(4)obtain isolates of
			 pathogens, and in particular, pathogens that show new or atypical patterns of
			 resistance adversely affecting public health;
				(5)study the
			 epidemiology of infections from such pathogens;
				(6)evaluate commonly
			 used antimicrobial susceptibility testing methods to improve the accuracy of
			 resistance testing and reporting; and
				(7)as necessary,
			 develop novel diagnostic tests capable of detecting new or emerging resistance
			 in pathogens.
				(b)Geographic
			 distributionThe sites established under subsection (a) shall be
			 geographically distributed across the United States.
			(c)Nonduplication
			 of current national capacityThe sites established under
			 subsection (a) may be based in academic centers, health departments, and
			 existing surveillance and laboratory sites.
			5.Clinical trials
			 network on antibacterial resistance
			(a)In
			 GeneralThe Secretary, acting through the Director of the
			 National Institute of Allergy and Infectious Diseases, shall establish a
			 Clinical Trials Network on Antibacterial Resistance to enhance, strengthen, and
			 expand research on clinical science, antibacterial and diagnostic development,
			 and optimal usage strategies, and shall, at a minimum—
				(1)facilitate
			 research to better understand resistance mechanisms and how to prevent,
			 control, and treat resistant organisms;
				(2)advance clinical
			 trial efforts to develop antimicrobial therapies, vaccines and diagnostics, and
			 evaluate and optimize their usage;
				(3)conduct clinical
			 research to develop natural histories of resistant infectious diseases;
				(4)examine patient
			 outcomes with currently available antimicrobial therapy and validate and
			 improve upon biomarkers and other surrogate end­points; and
				(5)study shorter
			 treatment duration and early cessation of antimicrobial therapy for treatment
			 efficacy and effect on development of resistance.
				(b)Leadership Group
			 for a Clinical Research Network on Antibacterial ResistanceThe
			 Secretary, acting through the Director of the National Institute of Allergy and
			 Infectious Diseases, shall establish a Leadership Group for the Clinical
			 Research Network on Antibacterial Resistance described in subsection (a) to
			 develop and implement a comprehensive clinical research agenda to address
			 antibacterial resistance that takes into consideration the recommendations
			 contained in the Strategic Research Plan on Antimicrobial Resistance developed
			 in accordance with section 319E of the Public Health Service Act. The
			 Leadership Group shall provide support for the following components—
				(1)scientific
			 leadership and operations;
				(2)network
			 laboratories; and
				(3)statistical and
			 data management.
				(c)AppropriationsThere
			 are authorized to be appropriated from the existing budget of the National
			 Institute of Allergy and Infectious Diseases, $100,000,000 annually for each of
			 fiscal years 2014 through 2020 to carry out this section.
			6.Regional
			 prevention collaborativesThe
			 Secretary, acting through the Director of the Centers for Disease Control and
			 Prevention, shall work with State health departments to support regional
			 prevention collaboratives designed to interrupt and prevent the transmission of
			 significant antibiotic resistant pathogens being transmitted across health care
			 settings in a geographic region. Such regional prevention collaboratives shall
			 work to—
			(1)identify
			 significant drug resistant pathogens being transmitted across health care
			 settings locally;
			(2)implement
			 evidence-based interventions to interrupt and prevent the transmission of such
			 pathogens; and
			(3)evaluate the
			 impact of such measures on hospital readmissions, transitions of care, rates of
			 health care associated infections, or any other relevant measures that
			 characterize the health or economic impact of the collaboratives.
			7.Prevention
			 EpicentersTo provide the
			 regional prevention collaboratives established under section 6 with tools,
			 strategies, and evidence-based interventions, the Director of the Centers for
			 Disease Control and Prevention may intensify and expand academic public health
			 partnerships through the work of the Prevention Epicenters Program of the
			 Centers of Disease Control and Prevention. The Centers for Disease Control and
			 Prevention and the epicenters participating in such program shall work with the
			 regional prevention collaboratives to—
			(1)evaluate new and
			 existing interventions to prevent or limit the emergence of antimicrobial
			 resistance throughout the geographic region of the collaboratives;
			(2)facilitate public
			 health research on the prevention and control of resistant organisms;
			 and
			(3)assess the
			 feasibility, cost-effectiveness, and appropriateness of surveillance and
			 prevention programs in differing health care and institutional settings.
			8.Continuation of
			 current programsSubsection
			 (j) of section 319E of the Public Health Service Act (42 U.S.C. 247d–5), as
			 redesignated by section 3(6), is amended by inserting and for each of
			 the fiscal years 2014 through 2018 after 2006.
		9.Protection of
			 confidential and national security informationExcept as otherwise required by law, this
			 Act (and the amendments made by this Act) shall not permit public disclosure of
			 trade secrets, confidential commercial information, or material inconsistent
			 with national security that is obtained by any person under this Act (or
			 amendments made by this Act).
		
